OPINION
McKEE, Circuit Judge:
Helen Waite appeals the decision of the United States District Court for the Eastern District of Pennsylvania affirming the decision of the bankruptcy court ordering her to dismiss the civil complaint that she filed in the Court of Common Pleas of Philadelphia County seeking specific performance of a purchase offer letter for the sale of real estate owned by Benjamin Brundage, and to pay attorney’s fees. Both the bankruptcy court and the district court concluded that the plain language of the offer did not constitute a valid agreement of sale, and that assuming arguendo that it did, the offer was rejected in Brundage’s first bankruptcy. We agree and, for the reasons that follow, will affirm.
Inasmuch as we write primarily for the parties and since the district court has set forth the factual and procedural history of this case, it is not necessary to repeat the factual or procedural background here. See In re Brundage, 2005 WL 2206076 (E.D.Pa. Sept. 9, 2005). Moreover, in his Memorandum and Opinion, Judge Stengel has carefully and completely explained his reasons for finding that Waite did not have a valid agreement of sale with Brundage and that Waite’s filing of a complaint lis pendens violated the bankruptcy stay thereby justifying the award of attorney’s fees. We will affirm substantially for the reasons set forth in Judge Stengel thoughtful and thorough Memorandum Opinion.